


Exhibit 10.4


INTEL CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INTEL CORPORATION 2006 EQUITY INCENTIVE PLAN
(for RSUs granted on or after January 23, 2015 under the Executive OSU program)


1.
TERMS OF RESTRICTED STOCK UNIT



This Restricted Stock Unit Agreement (this “Agreement”), the Notice of Grant
delivered herewith (the “Notice of Grant”) and the Intel Corporation 2006 Equity
Incentive Plan (the “2006 Plan”), as such may be amended from time to time,
constitute the entire understanding between you and Intel Corporation (the
“Corporation”) regarding the Restricted Stock Units (“RSUs”) identified in your
Notice of Grant.
2.
SIGNATURE



If you are instructed by the administrators of the 2006 Plan to accept this
Agreement and you fail to do so in the manner specified by the administrators
within 180 days of the Grant Date, the RSUs identified in your Notice of Grant
will be cancelled, except as otherwise determined by the Corporation in its sole
discretion.
3.
VESTING OF RSUs



Provided that you remain continuously employed by the Corporation or a
Subsidiary from the Grant Date specified in the Notice of Grant through the
vesting date that is three years and one month after the Grant Date (as
specified in the Notice of Grant), then as of the vesting date the RSUs will
vest and be converted into the right to receive the number of shares of the
Corporation’s Common Stock, $.001 par value (the “Common Stock”), determined by
multiplying the target number of shares as specified in the Notice of Grant (the
“Target Number of Shares”) by the conversion rate as set forth below, and except
as otherwise provided in this Agreement. If a vesting date falls on a weekend or
any other day on which the Nasdaq Stock Market ("NASDAQ") is not open, affected
RSUs will vest on the next following NASDAQ business day.
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and this Agreement. If your status as an Employee terminates for
any reason except death, Disablement (defined below) or Retirement (defined
below), prior to the vesting date set forth in your Notice of Grant, your
unvested RSUs and dividend equivalents will be cancelled.
4.
CONVERSION OF RSUs



(a)
The conversion rate of RSUs into the right to receive a number of shares of
Common Stock depends on the Corporation’s Total Stockholder Return (“Intel TSR”)
relative to the “Total Stockholder Return” of the Tech 15 (“Tech 15 TSR”) at the
end of the “Performance Period,” as those terms are defined in this Section 4.
The conversion rate of RSUs into the right to receive a number of shares of
Common Stock will be determined in accordance with following:



(1)
If the Intel TSR and Tech 15 TSR are within 1 percentage point, the conversion
rate will be 100%.



(2)
If the Intel TSR is greater than the Tech 15 TSR, the conversion rate will be
100% plus four times the difference in percentage points between the Intel TSR
and the Tech 15 TSR; provided that the maximum conversion rate is 200%.



(3)
If the Tech 15 TSR is greater than the Intel TSR, the conversion rate will be
100% minus two times the difference in percentage points between the Intel TSR
and the Tech 15 TSR; provided that, if the Tech 15 TSR exceeds the Intel TSR by
more than 25 percentage points, then the conversion rate will be 0%.





--------------------------------------------------------------------------------




(4)
In the event that the conversion rate results in the right to receive a partial
share of Common Stock, the conversion rate will be rounded down so that the RSUs
will not convert into the right to receive the partial share.



By way of illustration, assume the Tech 15 TSR is 100% at the end of the
Performance Period in the following examples.
•
If the Intel TSR equals 100.5%, the difference between the Intel TSR and the
Tech 15 TSR is within 1 percentage point. As a result, the conversion rate is
100%, such that your RSUs convert into the right to receive 100% of the Target
Number of Shares.



•
If the Intel TSR is 105%, the difference between the Intel TSR and the Tech 15
TSR is 5 percentage points. As a result, the conversion rate is 120%, such that
your RSUs convert into the right to receive 120% of the Target Number of Shares.



•
If the Intel TSR is 90%, the difference between the Intel TSR and the Tech 15
TSR is 10 percentage points. As a result, the conversion rate is 80%, such that
your RSUs convert into the right to receive 80% of the Target Number of Shares.

  
•
If the Intel TSR is 70%, the difference between the Intel TSR and the Tech 15
TSR is more than 25 percentage points. As a result, the conversion rate is 0%,
such that your RSUs convert into the right to receive 0% of the Target Number of
Shares.



(b)
“Intel TSR” is a percentage (to the third decimal point) derived by:



(1)
A numerator that is the difference between the average closing sale price of
Common Stock during the 3 months following and including the Grant Date
subtracted from the average closing sale price of Common Stock during the 3
months prior to and including the end of the Performance Period, plus any
dividends paid or payable with respect to an ex-dividend date that occurs during
the Performance Period; and



(2)
A denominator that is the average closing sale price of Common Stock during the
3 months following and including the Grant Date.



(c)
“Tech 15 TSR” is the median TSR (as defined below) of the fifteen technology
companies included in the Corporation’s peer group for determining executive
compensation, as determined by the Compensation Committee prior to the Grant
Date, and regardless of any subsequent change after the Grant Date.



“Total Stockholder Return” or “TSR” of each stock for purposes of the Tech 15
TSR is a percentage (to the third decimal point) derived by:
(1)
A numerator that is the difference between the average closing sale price of
common stock during the 3 months following and including the Grant Date
subtracted from the average closing sale price of common stock during the 3
months prior to and including the end of the Performance Period, plus any
dividends paid or payable with respect to an ex-dividend date that occurs during
the Performance Period; and



(2)
A denominator that is the average closing sale price of common stock during the
3 months following and including the Grant Date; and



(d)
For purposes of determining the “Total Stockholder Return” or “TSR” of any
company (including the Corporation):



(1)
Any dividend paid or payable in cash will be valued at its cash amount (without
any deemed reinvestment and without any adjustments for applicable taxes or tax
withholding). Any dividend paid in securities with a readily ascertainable fair
market value will be valued at the market value of the securities as of the
dividend ex-dividend date. Any dividend paid





--------------------------------------------------------------------------------




in other property will be valued based on the value assigned to such dividend by
the paying company for tax purposes.


(2)
Any company included in the Tech 15 TSR on the Grant Date that does not have a
stock price that is quoted on a national securities exchange at the end of the
Performance Period will be factored into the median calculation based on its TSR
from the Grant Date until the last date on which its stock price was last quoted
on a national securities exchange in the United States.



(3)
The Compensation Committee may equitably adjust a company's TSR for equity
restructuring transactions including, but not limited to, a stock split,
combination of shares, extraordinary dividend of cash and/or assets,
recapitalization or reorganization.



(4)
Any company included in the Tech 15 TSR on the Grant Date that has a price of
stock or a price of a security backed by stock that is quoted on a national
securities exchange in the United States and on a national securities exchange
outside the United States will be factored into the median calculation based on
its price of stock or a price of a security backed by stock quoted on the
national securities exchange in the United States.



(e)
Performance Period is the period beginning with the Grant Date and ending three
years later on the third anniversary of the Grant Date. If the third anniversary
of the Grant Date falls on a weekend or any other day on which the NASDAQ is not
open, the Performance Period will end on the next following NASDAQ business day.
If for any reason the Corporation (including any successor corporation) ceases
to have its stock price quoted on a national securities exchange, the
Performance Period will end as of the last date that the stock price is quoted
on a national securities exchange.

5.
DIVIDEND EQUIVALENTS



Dividend equivalents will vest at the same time as their corresponding RSUs and
convert into the right to receive shares of Common Stock. Dividend equivalents
will be paid on the number of shares of the Corporation’s Common Stock into
which this RSU is converted by determining the sum of the dividends paid or
payable on such number of shares of Common Stock with respect to each
ex-dividend date that occurs between the Grant Date and the vesting date
specified in the Notice of Grant (without any interest or compounding), divided
(to the third decimal point) by the average of the highest and lowest sales
prices of the Common Stock as reported by NASDAQ on the last day of the
Performance Period. The quotient derived from the previous sentence will be
rounded down so that dividend equivalents will convert into the right to receive
whole shares of Common Stock.
6.
SETTLEMENT INTO COMMON STOCK



Shares of Common Stock will be issued or become free of restrictions as soon as
practicable following the vesting date of the RSUs and dividend equivalents (or,
in the event of vesting acceleration for death, Disablement, or Retirement, the
original vesting date that is three years and one month after the Grant Date (as
specified in the Notice of Grant)), provided that you have satisfied your tax
withholding obligations as specified under Section 12 of this Agreement and you
have completed, signed and returned any documents and taken any additional
action that the Corporation deems appropriate to enable it to accomplish the
delivery of the shares of Common Stock. The shares of Common Stock will be
issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording shares on the stock records of the Corporation or by crediting
shares in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Corporation. In no event will the
Corporation be obligated to issue a fractional share.
Notwithstanding the foregoing, (i) the Corporation will not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any laws of the United States or your country of residence or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Corporation’s counsel, is necessary to comply with securities
or other regulatory requirements, and (ii) the date on which shares are issued
or credited to your account may include a delay in order to provide the
Corporation such




--------------------------------------------------------------------------------




time as it determines appropriate to calculate Intel TSR and Tech 15 TSR, for
the Committee (as defined below) to certify performance results, to calculate
and address tax withholding and to address other administrative matters. The
number of shares of Common Stock into which RSUs and dividend equivalents
convert as specified in the Notice of Grant will be adjusted for stock splits
and similar matters as specified in and pursuant to the 2006 Plan.
7.
SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT



If at any time the Committee of the Board of Directors of the Corporation
established pursuant to the 2006 Plan (the "Committee"), including any
Subcommittee or “Authorized Officer” (as defined in Section 8(b)(vi) of the 2006
Plan) notifies the Corporation that they reasonably believe that you have
committed an act of misconduct as described in Section 8(b)(vi) of the 2006 Plan
(embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Corporation, breach of fiduciary duty or deliberate disregard of Corporation
rules resulting in loss, damage or injury to the Corporation, an unauthorized
disclosure of any Corporation trade secret or confidential information, any
conduct constituting unfair competition, inducing any customer to breach a
contract with the Corporation or inducing any principal for whom the Corporation
acts as agent to terminate such agency relationship), the vesting of your RSUs
and dividend equivalents may be suspended pending a determination of whether an
act of misconduct has been committed. If the Corporation determines that you
have committed an act of misconduct, all RSUs and dividend equivalents not
vested as of the date the Corporation was notified that you may have committed
an act of misconduct will be cancelled and neither you nor any beneficiary will
be entitled to any claim with respect to the RSUs and dividend equivalents
whatsoever. Any determination by the Committee or an Authorized Officer with
respect to the foregoing will be final, conclusive, and binding on all
interested parties.
8.
TERMINATION OF EMPLOYMENT



Except as expressly provided otherwise in this Agreement, if your employment by
the Corporation or any Subsidiary terminates for any reason, whether voluntarily
or involuntarily, other than on account of death, Disablement (defined below) or
Retirement (defined below), all RSUs and dividend equivalents not then vested
will be cancelled on the date of employment termination, regardless of whether
such employment termination is as a result of a divestiture or otherwise. For
purposes of this Section 8, your employment with any partnership, joint venture
or corporation not meeting the requirements of a Subsidiary in which the
Corporation or a Subsidiary is a party will be considered employment for
purposes of this provision if either (a) the entity is designated by the
Committee as a Subsidiary for purposes of this provision or (b) you are
specifically designated as an employee of a Subsidiary for purposes of this
provision.
For purposes of this provision, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from the Corporation or a
Subsidiary, you are rehired by the Corporation or a Subsidiary on a basis that
would make you eligible for future grants of Intel RSUs and dividend
equivalents. In addition, your transfer from the Corporation to any Subsidiary
or from any one Subsidiary to another, or from a Subsidiary to the Corporation
is not deemed a termination of employment.
9.
DEATH



Except as expressly provided otherwise in this Agreement, if you die while
employed by the Corporation or any Subsidiary, your RSUs and dividend
equivalents will become one hundred percent (100%) vested.
10.
DISABLEMENT



Except as expressly provided otherwise in this Agreement, if your employment
terminates as a result of Disablement, your RSUs and dividend equivalents will
become one hundred percent (100%) vested upon the later of the date of your
termination of employment due to your Disablement or the date of determination
of your Disablement.




--------------------------------------------------------------------------------




For purposes of this Section 10, “Disablement” will be determined in accordance
with the standards and procedures of the then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, and in the
event you are not a participant in a then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, “Disablement”
will have the same meaning as disablement is defined in the Intel Long Term
Disability Plan, which is generally a physical condition arising from an illness
or injury, which renders an individual incapable of performing work in any
occupation, as determined by the Corporation.
11.
RETIREMENT



For purposes of this Agreement, if your employment terminates as a result of
Retirement, your RSUs and dividend equivalents will become one hundred percent
(100%) vested upon the date of your Retirement. For purposes of this Section 11,
“Retirement” will mean:
(a)
You terminate employment with the Corporation at or after age 60 (“Standard
Retirement”); or



(b)
You terminate employment with the Corporation and as of the termination date
your age plus years of service (in each case measured in complete, whole years)
equals or exceeds 75 (“Rule of 75”).

12.
TAX WITHHOLDING



To the extent RSUs and dividend equivalents are subject to tax withholding
obligations, the taxable amount will be based on the Market Value on the date of
the taxable event. RSUs and dividend equivalents are taxable in accordance with
the existing or future tax laws of the country in which you reside or are
employed on the grant or vest dates, or during the vesting period. Your RSUs and
dividend equivalents may be taxable in more than one country, based on your
country of citizenship and the countries in which you resided or were employed
on the Grant Date, vest date or during the vesting period.
You will make arrangements satisfactory to the Corporation (or the Subsidiary
that employs you, if your Subsidiary is involved in the administration of the
2006 Plan) for the payment and satisfaction of any income tax, social security
tax, payroll tax, social taxes, applicable national or local taxes, or payment
on account of other tax related to withholding obligations that arise by reason
of granting or vesting of RSUs and dividend equivalents or sale of Common Stock
shares from vested RSUs and dividend equivalents (whichever is applicable).
The Corporation will not be required to issue or lift any restrictions on shares
of the Common Stock pursuant to your RSUs and dividend equivalents or to
recognize any purported transfer of shares of the Common Stock until such
obligations are satisfied.
Unless provided otherwise by the Committee, these obligations will be satisfied
by the Corporation withholding a number of shares of Common Stock that would
otherwise be issued under the RSUs and dividend equivalents that the Corporation
determines has a Market Value sufficient to meet the tax withholding
obligations. In the event that the Committee provides that these obligations
will not be satisfied under the method described in the previous sentence, you
authorize UBS Financial Services Inc., E*TRADE Financial Corporate Services,
Inc., or any successor plan administrator, to sell a number of shares of Common
Stock that are issued under the RSUs and dividend equivalents, which the
Corporation determines is sufficient to generate an amount that meets the tax
withholding obligations plus additional shares to account for rounding and
market fluctuations, and to pay such tax withholding to the Corporation. The
shares may be sold as part of a block trade with other participants of the 2006
Plan in which all participants receive an average price. For this purpose,
"Market Value" will be calculated as the average of the highest and lowest sales
prices of the Common Stock as reported by NASDAQ on the day your RSUs and
dividend equivalents vest. The future value of the underlying shares of Common
Stock is unknown and cannot be predicted with certainty.




--------------------------------------------------------------------------------




You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs and dividend equivalents, regardless of any action the
Corporation takes or any transaction pursuant to this Section 12 with respect to
any tax withholding obligations that arise in connection with the RSUs and
dividend equivalents. The Corporation makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting or settlement of the RSUs and dividend equivalents or the
subsequent sale of any of the shares of Common Stock underlying the RSUs and
dividend equivalents that vest. The Corporation does not commit and is under no
obligation to structure the RSU program to reduce or eliminate your tax
liability.
13.
RIGHTS AS A STOCKHOLDER



Your RSUs and dividend equivalents may not be otherwise transferred or assigned,
pledged, hypothecated or otherwise disposed of in any way, whether by operation
of law or otherwise, and may not be subject to execution, attachment or similar
process. Any attempt to transfer, assign, hypothecate or otherwise dispose of
your RSUs and dividend equivalents other than as permitted above, will be void
and unenforceable against the Corporation.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and dividend equivalents
and satisfaction of all other conditions to the issuance of those shares as set
forth in this Agreement. RSUs and dividend equivalents will not entitle you to
any rights of a stockholder of Common Stock and there are no voting or dividend
rights with respect to your RSUs and dividend equivalents. RSUs and dividend
equivalents will remain terminable pursuant to this Agreement at all times until
they vest and convert into shares. As a condition to having the right to receive
shares of Common Stock pursuant to your RSUs and dividend equivalents, you
acknowledge that unvested RSUs and dividend equivalents will have no value for
purposes of any aspect of your employment relationship with the Corporation or a
Subsidiary.
14.
DISPUTES



Any question concerning the interpretation of this Agreement, your Notice of
Grant, the RSUs or the 2006 Plan, any adjustments required to be made
thereunder, and any controversy that may arise under this Agreement, your Notice
of Grant, the RSUs or the 2006 Plan will be determined by the Committee
(including any person(s) to whom the Committee has delegated its authority) in
its sole and absolute discretion. Such decision by the Committee will be final
and binding unless determined pursuant to Section 17(e) to have been arbitrary
and capricious.
15.
AMENDMENTS



The 2006 Plan and RSUs and dividend equivalents may be amended or altered by the
Committee or the Board of Directors of the Corporation to the extent provided in
the 2006 Plan.
16.
DATA PRIVACY



You explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this document
and any other RSU grant materials (“Data”) by and among, as applicable, the
Corporation, the Subsidiary that employs you and any other Subsidiary for the
exclusive purpose of implementing, administering and managing your participation
in the 2006 Plan.


You hereby understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Corporation, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor for
the purpose of implementing, administering and managing the 2006 Plan. You
hereby understand that Data will be transferred to UBS Financial Services Inc.,
E*TRADE Financial Corporate Services, Inc. and any other third parties assisting
in the implementation, administration and management of the 2006 Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country. You hereby understand that




--------------------------------------------------------------------------------




you may request a list with the names and addresses of any potential recipients
of the Data by contacting your local human resources representative. You
authorize the Corporation, UBS Financial Services Inc., E*TRADE Financial
Corporate Services, Inc. and any other possible recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the
exclusive purpose of implementing, administering and managing your participation
in the 2006 Plan, including any requisite transfer of such Data as may be
required to another broker or other third party with whom you may elect to
deposit any shares of Common Stock acquired under your RSUs. You hereby
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the 2006 Plan. You hereby understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative.


Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Subsidiary that
employs you will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Corporation would not be able
to grant you RSUs or other equity awards or administer or maintain such awards.
Therefore, you hereby understand that refusing or withdrawing your consent may
affect your ability to participate in the 2006 Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you hereby
understand that you may contact the human resources representative responsible
for your country at the local or regional level.


17.
THE 2006 PLAN AND OTHER TERMS; OTHER MATTERS



(a)
Certain capitalized terms used in this Agreement are defined in the 2006 Plan.
Any prior agreements, commitments or negotiations concerning the RSUs and
dividend equivalents are superseded by this Agreement and your Notice of Grant.
You hereby acknowledge that a copy of the 2006 Plan has been made available to
you.

The grant of RSUs and dividend equivalents to an employee in any one year, or at
any time, does not obligate the Corporation or any Subsidiary to make a grant in
any future year or in any given amount and should not create an expectation that
the Corporation or any Subsidiary might make a grant in any future year or in
any given amount.
(b)
To the extent that the grant of RSUs and dividend equivalents refers to the
Common Stock of Intel Corporation, and as required by the laws of your country
of residence or employment, only authorized but unissued shares thereof will be
utilized for delivery upon vesting in accord with the terms hereof.



(c)
Notwithstanding any other provision of this Agreement, if any changes in law or
the financial or tax accounting rules applicable to the RSUs and dividend
equivalents covered by this Agreement will occur, the Corporation may, in its
sole discretion, (1) modify this Agreement to impose such restrictions or
procedures with respect to the RSUs (whether vested or unvested), the shares
issued or issuable pursuant to the RSUs and dividend equivalents and/or any
proceeds or payments from or relating to such shares as it determines to be
necessary or appropriate to comply with applicable law or to address, comply
with or offset the economic effect to the Corporation of any accounting or
administrative matters relating thereto, or (2) cancel and cause a forfeiture
with respect to any unvested RSUs and dividend equivalents at the time of such
determination.



(d)
Nothing contained in this Agreement creates or implies an employment contract or
term of employment upon which you may rely.



(e)
Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intel Corporation, a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the RSUs and dividend equivalents granted hereunder will be brought in the
state or federal courts of competent jurisdiction in the State of California.





--------------------------------------------------------------------------------




(f)
Notwithstanding anything to the contrary in this Agreement or the applicable
Notice of Grant, your RSUs and dividend equivalents are subject to reduction by
the Corporation if you change your employment classification from a full-time
employee to a part-time employee.



(g)
RSUs and dividend equivalents are not part of your employment contract (if any)
with the Corporation or any Subsidiary, your salary, your normal or expected
compensation, or other remuneration for any purposes, including for purposes of
computing severance pay or other termination compensation or indemnity.



(h)
In consideration of the grant of RSUs and dividend equivalents, no claim or
entitlement to compensation or damages will arise from termination of your RSUs
and dividend equivalents or diminution in value of the RSUs and dividend
equivalents or Common Stock acquired through vested RSUs and dividend
equivalents resulting from termination of your active employment by the
Corporation (for any reason whatsoever and whether or not in breach of local
labor laws) and you hereby release the Corporation from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then you will be deemed irrevocably to
have waived your entitlement to pursue such claim.



(i)
Notwithstanding any terms or conditions of the 2006 Plan to the contrary, in the
event of involuntary termination of your employment (whether or not in breach of
local labor laws), your right to receive the RSUs and dividend equivalents and
vest in RSUs and dividend equivalents under the 2006 Plan, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment (whether or not in breach of local labor laws), your right to sell
shares of Common Stock that converted from vested RSUs and dividend equivalents
after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law.



(j)
Notwithstanding any provision of this Agreement, the Notice of Grant or the 2006
Plan to the contrary, if, at the time of your termination of employment with the
Corporation,  you are a “specified employee” as defined in Section 409A of the
Internal Revenue Code ("Code"), and one or more of the payments or benefits
received or to be received by you pursuant to the RSUs and dividend
equivalents would constitute deferred compensation subject to Section 409A, no
such payment or benefit will be provided under the RSUs and dividend equivalents
until the earliest of (A) the date which is six (6) months after  your
"separation from service” for any reason, other than death or “disability” (as
such terms are used in Section 409A(a)(2) of the Code), (B) the date of your
death or “disability” (as such term is used in Section 409A(a)(2)(C) of the
Code) or (C) the effective date of a “change in the ownership or effective
control” of the Corporation (as such term is used in Section 409A(a)(2)(A)(v) of
the Code). The provisions of this Section 17(j) will only apply to the extent
required to avoid your incurrence of any penalty tax or interest under Section
409A of the Code or any regulations or Treasury guidance promulgated thereunder.
In addition, if any provision of the RSUs would cause you to incur any penalty
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder, the Corporation may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.



(k)
Copies of Intel Corporation's Annual Report to Stockholders for its latest
fiscal year and Intel Corporation's latest quarterly report are available,
without charge, at the Corporation's business office.



(l)
Chile. If you are employed in or a resident of Chile, please note: NEITHER INTEL
CORPORATION NOR ANY OF ITS SHARES ARE REGISTERED WITH THE SUPERINTENDENCIA DE
VALORES Y SEGUROS (THE "SVS") NOR SUBJECT TO THE CONTROL OF THE SVS.



(m)
France. If you are employed in or a resident of the France, you will not be
required to hold the shares of Common Stock issued to you for the vest of these
RSUs for the minimum required holding period of the ‘régime fiscal de faveur’.





--------------------------------------------------------------------------------




(n)
The People’s Republic of China. If you are employed in and a citizen of the
People’s Republic of China, you authorize the Corporation to instruct UBS
Financial Services Inc., or any successor plan administrator, to sell all of
your shares of Common Stock that are issued under these RSUs, and are in your
brokerage account established with UBS Financial Services Inc., or any successor
plan administrator on the 90th day following your termination of employment or
as soon as administratively feasible after the 90th day, including termination
of employment due to death, Disablement or Retirement. Furthermore, you
authorize UBS Financial Services Inc., or any successor plan administrator to
send the net proceeds from such sale (after the payment of any tax withholding
amounts and expenses of sale) to the Corporation on your behalf for payment
through payroll, unless the Corporation's counsel determines that local laws do
not necessitate such payments through payroll. The shares may be sold as part of
a block trade with other participants in which all participants receive an
average price.



(o)
Vietnam. If you are employed in or a resident of Vietnam, you authorize UBS
Financial Services Inc., E*TRADE Financial Corporate Services, Inc. or any
successor plan administrator, to sell all of your shares of Common Stock that
are issued under the RSUs, and are in your brokerage account established with
UBS Financial Services Inc., E*TRADE Financial Corporate Services, Inc. or any
successor plan administrator, as soon as administratively feasible after your
termination of employment, death, Disablement or Retirement.



By acknowledging this award or your acceptance of this Agreement in the manner
specified by the administrators, you and Intel Corporation agree that the RSUs
identified in your Notice of Grant are governed by the terms of this Agreement,
the Notice of Grant and the 2006 Plan. You further acknowledge that you have
read and understood the terms of the RSUs set forth in this Agreement.
IF YOU ARE INSTRUCTED BY THE ADMINISTRATORS OF THE 2006 PLAN TO ACCEPT THIS
AGREEMENT  AND YOU FAIL TO DO SO IN THE MANNER SPECIFIED BY THE ADMINISTRATORS
WITHIN 180 DAYS OF THE GRANT DATE, THE RSUS IDENTIFIED IN YOUR NOTICE OF GRANT
WILL BE CANCELLED, EXCEPT AS OTHERWISE DETERMINED BY THE CORPORATION IN ITS SOLE
DISCRETION. (SEE SECTION 2 OF THIS AGREEMENT).






